Case: 20-60390     Document: 00515579947         Page: 1     Date Filed: 09/25/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 25, 2020
                                  No. 20-60390
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Pamela K. Cauthen,

                                                           Plaintiff—Appellant,

                                       versus

   Andrew M. Saul, Commissioner of Social Security,

                                                           Defendant—Appellee.


                  Appeals from the United States District Court
                    for the Northern District of Mississippi
                             USDC No. 4:19-CV-14


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Pamela Cauthen appeals the denial of her application for disability-
   based Supplemental Security Income (“SSI”), contending that substantial
   evidence demonstrates severe impairment during the required period. We
   AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60390         Document: 00515579947              Page: 2       Date Filed: 09/25/2020




                                          No. 20-60390


                                      I. DISCUSSION
           This court’s review “is limited to determining whether the decision
   is supported by substantial evidence in the record and whether the proper
   legal standards were used in evaluating the evidence.” Graves v. Colvin,
   837 F.3d 589, 591–92 (5th Cir. 2016) (internal quotation omitted).
   Substantial evidence is more than a mere scintilla, less than a preponderance,
   and is “such relevant evidence as a reasonable mind might accept as adequate
   to support a conclusion.” Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005)
   (citation and internal quotation marks omitted). In applying this standard,
   this court “may not reweigh the evidence or substitute its judgment for the
   Commissioner's.” Id.
           Cauthen contends the Administrative Law Judge (“ALJ”) erred in
   finding that she did not have a severe impairment at step two of the
   sequential, five-step analysis used to evaluate disability-based SSI claims. 1
   First, Cauthen argues that proper evaluation of pre-application evidence
   would have resulted in a finding of severe impairment. Second, she contends
   that functional loss related to her arthritis should satisfy a finding of severe
   disability. Both arguments fail.
           A severe impairment is more than a slight abnormality that would not
   be expected to interfere with a claimant’s ability to work. Salmond v.
   Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (quoting Stone v. Heckler,


           1
             The five steps are: (1) whether the claimant is currently working; (2) whether the
   claimed impairment can be classified as severe; (3) whether the impairment meets or equals
   an impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) whether the claimant can
   perform her past relevant work; and (5) whether the claimant can perform other substantial
   gainful activities. See Perez, 415 F.3d at 461. The claimant bears the burden of proof on the
   first four steps, but on the fifth step, the burden shifts to the Commissioner. Id. If the
   Commissioner can determine whether the claimant is disabled at any step, the analysis
   ends. Id.




                                                2
Case: 20-60390        Document: 00515579947             Page: 3      Date Filed: 09/25/2020




                                        No. 20-60390


   752 F.2d 1099, 1101 (5th Cir. 1985) (stating that “[a]n impairment can be
   considered as not severe only if it is a slight abnormality having such minimal
   effect on the individual that it would not be expected to interfere with the
   individual’s ability to work, irrespective of age, education or work
   experience”). The ALJ applied this standard when denying Cauthen’s claim
   at step two. See Garcia v. Berryhill, 880 F.3d 700, 705 (5th Cir. 2018)
   (concluding that the ALJ did not apply too high a threshold in its
   determination of severity because the ALJ cited Stone and rigorously applied
   an appropriate analysis).
                               A. Pre-Application Evidence
           Cauthen contends that the ALJ did not properly evaluate evidence
   pre-dating her application. She argues that if all evidence of impairment had
   been fully considered, a finding of severe impairment would have been
   reached. 2
           As Cauthen recognizes, however, the ALJ did develop and review the
   entire medical record – including evidence pre-dating Cauthen’s application.
   This court will not restate the ALJ’s assessment of the medical record here.
   Suffice it to say, the ALJ considered a wide variety of evidence, noting that
   some of Cauthen’s statements were “not supported by exam observations,”
   and based the decision on “the record as a whole.” Because this court
   concludes the ALJ decision considered pre-application evidence, and that
   substantial evidence supports the decision, it is unnecessary to determine
   whether the district court was correct in finding pre-application evidence
   irrelevant in this case because it was unrelated to the question of disability



           2
              Among the physical problems identified by Cauthen are shoulder and neck pain,
   back pain, diabetes, high blood pressure, peripheral neuropathy, gastroesophageal reflux,
   arthritis, plus depression.




                                              3
Case: 20-60390      Document: 00515579947          Page: 4    Date Filed: 09/25/2020




                                    No. 20-60390


   during the relevant period. Even if we reached that issue, a reasonable mind
   could find the pre-application evidence here irrelevant to determining
   disability during the relevant time and would find error (if any) to be
   harmless.
          To establish eligibility for disability-based SSI benefits, Cauthen must
   show that she meets the statutory definition of disability while her SSI
   application was pending. In this case, the relevant period was January 25,
   2017 (application date) and April 2, 2018 (ALJ decision date). Thus,
   disability evidence completely unrelated to the relevant period is irrelevant
   to adjudication of the claim. Nevertheless, the district court correctly
   recognized that pre-application medical records may be relevant to the
   existence of a disability during the relevant period, though this court will not
   opine on whether such instances are “rare.”           Compare with Goudy v.
   Commissioner of Social Security, No. 4:18-cv-64-RP, 2020 WL 61042, at *2-3
   (N. D. Miss. 2020) (distinguishing the district court opinion in this case and
   concluding that the ALJ failed to fully and fairly develop the record by failing
   to obtain a pre-application x-ray).
          Cauthen argues that pre-application evidence of degenerative
   conditions should be considered relevant to show disability during the
   relevant period. This argument has some merit, especially because some of
   the pre- and post-application medical records appear to relate to similar
   conditions. The fact that a condition “standing alone, does not establish the
   presence of any particular work-related limitations,” does not mean the pre-
   application medical records and diagnoses are completely irrelevant to
   determining the existence and severity of a disability during the relevant
   period. Given, however, that the medical records during the applicable
   period were either normal or unrelated to Cauthen’s determinable
   impairments, the district court was arguably correct to consider the prior
   medical records irrelevant. But even if they should have been deemed



                                          4
Case: 20-60390      Document: 00515579947           Page: 5      Date Filed: 09/25/2020




                                     No. 20-60390


   relevant, any error was harmless because evidence within the relevant period
   could be reasonably afforded greater weight than evidence prior to the
   application period. See Graves, 837 F.3d at 592–93 (“Yet this Court will not
   reverse the decision of an ALJ for failure to fully and fairly develop the record
   unless the claimant shows that he or she was prejudiced by the ALJ’s
   failure.” (quotation and alterations omitted) (citing cases)). In any event, the
   ALJ developed the whole record, including pre-application medical records,
   and determined that Cauthen’s conditions were not severe.
                       B. Functional Loss Related to Arthritis
          Cauthen argues that functional loss related to arthritis should satisfy a
   finding of severe disability. This argument amounts to a disagreement with
   the factual findings of the ALJ decision regarding the severity of the
   impairment. Nevertheless, this court finds the ALJ decision was supported
   by substantial evidence based on the record as a whole.
                                II. CONCLUSION
          Upon review of the briefs, all relevant adjudicative decisions, and
   pertinent portions of the record, this court finds no reversible error of law or
   fact. AFFIRMED.




                                          5